Citation Nr: 1536090	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-34 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at Orange Park Regional Medical Center on June 23, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  In that decision, the VAMC denied reimbursement for medical expenses incurred at Orange Park Regional Medical Center on June 23, 2013.


FINDINGS OF FACT

1.  At the time of the treatment in a private medical facility in June 2013, the Veteran was service connected for ulcerative colitis, rated 60 percent disabling; myocardial infarction, rated 10 percent disabling; osteoporosis of the left hip, rated noncompensable; and degenerative arthritis of the lumbar spine, rated noncompensable; the Veteran also was in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and was considered permanently and totally disabled.

2.  The Veteran's treatment was not previously authorized by VA.

3.  The treatment received on June 23, 3013 was not for a medical emergency and treatment at a VA medical facility was feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on June 23, 2013, have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.1000-1008 (2014).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a supplemental statement of the case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

Here, in a July 2013 decision letter, the VAMC notified the Veteran that payment had been denied for medical expenses because the care and services provided were not rendered in a medical emergency.  In an October 2013 post-adjudication letter, the VAMC provided the Veteran with notice of what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Additionally, an October 2013 letter provided the Veteran with the criteria for payment/reimbursement pursuant to 38 U.S.C.A. § 1725 and §1728, including the definition of "emergency treatment," which was the basis for the VAMC's denial of the claim.  In an October 2013 statement of the case, the claim was properly readjudicated. 

To the extent that the notice does not meet notice requirements or the VCAA's timing requirements, the Board finds that such defect does not constitute prejudicial error in this case.  In this regard, the evidence shows that the Veteran had actual knowledge of how to substantiate his claim, as the Veteran has argued that his condition was emergent and therefore he was unable to go to a VAMC.  Hence, the Veteran has demonstrated an awareness of the evidence necessary to substantiate a claim for reimbursement or payment of unauthorized medical expenses.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any error in content or timing of the notice was cured by the issuance of the October 2013 statement of the case, thus, not prejudicial.  Id.

Additionally, VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's private treatment records from Orange Park MC and VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the VAMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which it might obtain such evidence, and the allocation of responsibilities between itself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2014).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

The Veteran asserts that the June 23, 2013, emergency room treatment was pre authorized by VA.  The evidence shows that on June 22, 2013, the Veteran called the local VAMC in Gainesville, Florida, and reported his symptoms of increased diarrhea.  He described that he was fearful of becoming dehydrated.  The VA nurse advised the Veteran to seek treatment at a local emergency room, but noted that payment for any non-VA treatment would not be authorized.  The Veteran responded that he would attempt to wait until Monday to schedule an appointment with the local VA; however, if his symptoms worsened, the drive to a local VA would be too far.  He also stated that Medicare/Medicaid would insure any emergency room treatment.  

Although the Veteran informed the VAMC of his symptoms prior to treatment at the emergency room; he did not receive authorization for VA payment of his emergency room treatment.  Accordingly, the record does not demonstrate prior VA authorization for the June 23, 2013, emergency room treatment.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014). Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

Here, the Veteran is presently service-connected for ulcerative colitis, rated 60 percent disabling; myocardial infarction, rated 10 percent disabling; osteoporosis of the left hip, rated noncompensable; and degenerative arthritis of the lumbar spine, rated noncompensable.  His combined disability rating is 60 percent.  He was awarded a total disability rating based on individual unemployability (TDIU) in September 2008.  He is considered permanently and totally disabled.  

Initially, the Board notes that under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for veteran's without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. §§ 17.1000-17.1008.  However, in this case, section 1725 relating to treatment of nonservice-connected disorders does not apply because the Veteran was in receipt of a TDIU.  See 38 U.S.C.A. § 1728(a); see also 38 C.F.R. §§ 17.1000, 17.1002(i).  Failure to further consider section 1725 is of no consequence here, as the definition of what constitutes "emergency treatment" under either 38 U.S.C.A. § 1725 or § 1728 is now identical.  Thus, as the Veteran has been in receipt of a TDIU, 38 U.S.C. § 1728 applies. 

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy all of the following conditions: 

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.120 (2014); see also Zimick, supra.

All of these criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); but cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran seeks reimbursement of expenses incurred on June 23, 2013, when he sought treatment at Orange Park Regional MC for nausea and diarrhea.  He contends that emergency medical care was required and that he could not get to a VAMC for treatment.  See Veteran's notice of disagreement (NOD) dated August 2013.  He believes that his condition was emergent.  Id.  

VA treatment records dated from March 2010 to June 2013 reveal continuous treatment for intestinal problems, such as colitis.

On June 23, 2013, the emergency room record reflects that the Veteran reported the onset of his symptoms, such as diarrhea and nausea, began four days prior.  He stated that throughout the next few days, he continued to experience increased diarrhea.  He reported, as of June 23, 2013, he experienced 7 episodes of watery loose stools, nausea, and abdominal pain.  He described the severity of his symptoms as "moderate."  The private physician noted that the Veteran reported a 25 year history of intermittent diarrhea and related his current diarrhea to a parasitic infection he had decades ago.  Upon physical examination, the private physician indicated that the Veteran had mild abdominal pain and no evidence of acute distress.  He denied blood in stool, a fever, chest pain, recent antibiotic use, vomiting, or dyspnea on exertion.  The private physician diagnosed chronic intermittent diarrhea/ possible colitis.  The Veteran was advised to take Imodium sparingly and then he was discharged.  

In a June 2013 lab work report, the Veteran's stool cultures were positive for salmonella. 

In an August 2013 statement, the Veteran reported that prior to June 23, 2013, he called a local VA before his arrival to the emergency room and was advised not to take Imodium.  He stated that on June 23, 2013, he went to a local emergency room, because he was fearful of dehydration.  He explained that a few years prior he had similar symptoms, such as diarrhea, that caused dehydration and led to a heart attack.  He stated that upon arrival to the emergency room, his condition was so severe that he was given an IV of fluids due to his dehydration.

A September 2013 clinical tracking record shows that in July and September 2013, Dr. G.H.S. and Dr D.B.C's reviewed the Veteran's claims file and opined that his condition on June 23, 2013, was non-emergent and that VA facilities were available. 

In the Veteran's November 2013 substantive appeal, he stated that he did not seek treatment at a VAMC because he called his primary care doctor and he was informed that his primary care doctor was on vacation for three weeks and that he would be referred to a gastrologist as a VAMC in Gainesville, Florida.  However, he stated his symptoms were not GI related and did not want to go to the gastrologist because they would not be able to help his current condition.  

With respect to emergent care, the Board finds that, although the Veteran is service-connected for gastrointestinal disability and in receipt of a total disability rating based on individual unemployability, the evidence does not show that treatment was rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. § 1725(f)(1)(B). The Board stresses that the Veteran had several opportunities to seek treatment at a VAMC for his abnormal intestinal symptoms, such as diarrhea.  Significantly, he called the VAMC one day prior to his emergency room visit reporting his symptoms and stated that he would wait to seek treatment.  Then, upon arrival to the emergency room, the Veteran reported that the onset of his diarrhea occurred June 19, 2013.  However, he waited until four days later, June 23, 2013, to seek treatment at an unauthorized facility.  Further, two physicians determined that the Veteran's condition was non-emergent.  The actual treatment records from the emergency room characterize the degree of severity as moderate.  Notably, the Veteran was discharged the same day he was admitted to the emergency room and treated with Imodium.  Thus, there is no indication that such treatment rendered was in a medical emergency and it could not be reasonably argued that a prudent layperson would expect that delay in seeking such treatment would have been hazardous to life or health.

The Veteran has claimed that the symptoms in June 2013 mimicked those he had in 2005 when he had a life-threatening myocardial infarction.  The record does not support this claim.  The 2013 medical reports clearly reflect the primary symptom was diarrhea; the medical reports from the January 2005 treatment reflect a one week history of chest discomfort that gradually increased in severity.  A myocardial infarction was identified following diagnostic testing.  During the subsequent hospitalization, he had multiple gastrointestinal complaints.   The symptom complex in 2005 was not similar to the one presented in June 2013.  

Significantly, between June 19, 2013, the date of onset of the diarrhea, and June 23, 2013, the date of the treatment in question, the Veteran was living approximately 32 miles from the VA outpatient clinic in Jacksonville, Florida; 47 miles from the VA Medical Center in Gainesville, Florida; 56 miles from the VA Medical Center in Lake City, Florida; and 50 miles from the Bay Pines VA Medical Center.  The Orange Park MC was located approximately 12 miles from his home.  As indicated above, the Board finds that the Veteran had four days during which time he could have sought treatment at any of the VA facilities or other nearby VA facilities.  The Board notes that the Veteran was not transported by ambulance, indicating that the Veteran either drove himself or had someone else drive him.  Under these circumstances, the Board finds that VA facilities were feasibly available and that there was no attempt by the Veteran to use them on or prior to June 23, 2013.

Based on the foregoing, the Board finds that the claim for payment of unauthorized medical expenses the Veteran incurred for treatment at Orange Park MC on June 23, 2013, must be denied as his treatment was non-emergent and VA facilities were feasibly available.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Payment or reimbursement of unauthorized medical expenses incurred at Orange Parl Medical Center on June 23, 2013, is denied



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


